Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to amended claims 1-3, 5, 7-12, 14, 16-24, 28, 30-33 and 36 have been considered but are moot, since the new grounds of rejection (w/Shaw et al.), are directed to amended language, the arguments are directed to the new grounds of rejection (103), based on the newly applied reference

The examiner suggests to applicant to request an interview, to discuss any potential distinguishable subject matter in an effort to enhance compact prosecution and record clarity, in view of the amended claims and newly applied prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 8-12, 14, 17, 28, 31-33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Vago et al.
(US 2012/0094757) in view of Dietz et al. (2010/0136577) and Shaw et al. (US 2016/0279524, see 11/312,781, FD 12/20/2005).
Regarding claims 1 (devices) and claim 10 (w/mobile smart device), Vago discloses and is deemed to teach as claimed, associated with an information processing system (Fig. 1) and method and medium, directed to a system, comprising a first information processing device having a platform of a first type and a second information processing device having a platform of a second type different from the first type, and the information processing system comprising:


SEE use of Game Consoles (-0033, such as, Xbox, PlayStation), as well as use of Smart Phones and/or tablets, a memory (see Fig. 2, DB 215 with member profile 240, clan data and game applications, 0051, 0050, "Registered with gaming service 110"), configured to, store a basic user list (see registered Members and/or Gamers etc...), that is a user list (see information, in Fig. 5, User IDs vs. content IDs vs. Logged Data, Time 525 and 520, Liked or not),

representing information of other users registered (0050), while being associated with information of a subject user

SEE, register member, to be, a Clan Member, of, intra Clan group of members, and/or, as identified in Email, Bob@Ky.com, recommending, a game with Event Date and Times), and that can be 

And
O	a server system (see Fig. 2, w/server and storage 105, 215 and 110), having at least a processor and a memory, the server system configured to communicate with the first and second Information processing devices (see Devices, in Figs. 1 and Fig. 9), the server system further, configured to: store a basic user list (See Fig. 2, 215, Friends), that is a user list representing information of other users (Clan Data), registered while being associated with information of a subject user (SEE EMAIL, to Bob , associated with a Clan, Fig. 5) and that can be used (see data, Figs. 3, 4, 5, 6, 7), by the first information processing device (such as: Communications) and the second information processing device, while the basic user list is associated with identification information.

SEE Storage of Member Profile (including. Friends Lists), comprises ID Info, (see Lives (Position) and w/Time Zone) 0052 and, wherein, the Friends Lists, are, common between, "established friends", and also, clan list or lists, can be 

Friends Lists, are stored, at friends platforms, as well as Clan Calendars (Shared, Between Clan Members), are deemed stored to platforms, as well as, the server, as understood.
SEE Figs. 2 and/or Fig. 9, SERVER 105, with storage 215, for storing, a Basic User List (SEE such as. Members IDs).
Note, a basic user list (read on. Friends Lists, from registered Members, to create, the Friends Lists), of the Members 0048, associated with. Gamers (w/IDs and profile, content), wherein, new users, upon registration, triggers, adding information, to, a server 105, w/storage (215) , storing-member profiles 240, to establish clan data 245 and video game application 250, after registration per gamer, as understood.

Note, Fig. 2, includes a Registration, Login, message and Clan, Components (210, 220, 225, 230), appears is for new member registrations, allowing for return Login and massaging and Clan component operations (to Play multi-player Games, Online).

[0029] The terms "gamer", "player", " member", or "user" generally refer to a human entity that plays, participates in, interacts with, or uses a computing device such as a game console, a smart phone, a smart tablet and a mobile phone. A gamer or player is a user of a computer-implemented video game 

Note, Members, can be custodians (0037), associated with, forming Clans (creating and updating. Lists), with registered members, clans, can be open or closed (0038— 0039) or semi-open 0040. Note, a clan (List), can have, an intra-clan (at least 0041), or, "intra clan group messaging"
SEE 0048, Community of Gamers (or a List), Registered gamers (or Listed), or changes, the basic user list in response to a list change notification (or notifications), from the first information processing device (such as: profile changes or adding friends), the first information processing device configured to: store a first application user list used in an application executed on the first information processing device, and transmit when the first application user list, is changed, the list change notification and the identification information to the server, under a first condition (to ADD), wherein the server changes the basic user list, associated with the identification information received from the first information processing device in response to the list change notification transmitted from the first information processing 
Set based, on the basic user list, content (510, 525, 520), of the second application user list (see Fig. 5, each, application (515), Lists Three Player 525), including various applications (515)/gamers(525) and associated Logged (stored) content (525 & 520), which is updated to server (IN VIEW OF FIG. 2), upon Hours Logged (of Play), by each member (or. Individual Profile Data/per member)

SEE Profiles
The above operation is also considered in in light of applicant's specification (since configured to).
Note, the structure to support the function, or the changes (function), to the basic user list, response to Change Notifications (or a Sync, operation), from processing devices (two or more), and storing to, the second application user list and server.
It is noted, applicant's Fig. 22, appears to support the claims and language, as understood, the Updates are directed to Sync operations, between Devices (2) and Server (1),
APPEARS DEFINES THE SCOPE OF THE CLAIMS.

It is noted, Server stores, a Basic Friends List, while devices also have the Basic Friend List, along with App A-B and Friend Lists. Platform 3, ADDs a friend, change is synced with the Lists at the server, as well as at another, platform (4).

It appears, Vago does, teaches or anticipates, synchronization of, Lists (Basic Friends, selected to be clan members), between platforms, through the server system (AS DESCRIBED ABOVE). It appears the platforms (TWO OR MORE) and server are adapted TO BE, synchronized and therefore, read as claimed. SEE 0052, Basic User Profile w/statistics/per user, of Friends Lists and Clan Lists Updates, "...reflect the member's progress within the game...", which may be. Synched, on a periodic basis to Member Profile Data, stored to the server storage (DB 215) system, or server system, with storage.
"...As the member participates in the video games, the game statistics may be updated to reflect the member's progress within the game. A friends list is a listing of friends of the member that are also members of the gaming community 115. Friends may be added to/removed from friends list when using game service 110. Portions of a member's profile may also be maintained locally on a game device. In such instance, the locally stored profile may be synchronized periodically with the member profile stored in the database 215.

A further description of friends and friend's lists is set forth in US 2009/0111576...content (see Fig. 5, Game content), of an application user list (a Game), used in an application (Note, Fig. 5, is an Email, for a game), that is executed on the second 

Rendered, for a response, also see Fig. 6, Accept or Reject 615, and Send, directed to or associated with, Red Dead Redemption (Game Title), associated with, a closed, Intra Clan or. List), wherein, the Email includes, a Recommended Game (Fig. 5, based on Logged Data) , associated with, the messages between Intra Clan Members (for example), associated with the basic user list (listing all members or. Clan).

SEE Fig. 5, Content IDs for, (Games, 515, COD, Halo, Red Man ...) vs. Gamers (525) with, game content (or Metadata), in the form of: Time Logging/per Game content ID, with Feedback 520 of an Intra-Clan being closed message. Note the system is adapted to allow users to utilize different platforms, between the gamers, in a game, as described above.

Also note, Gamer Profiles (0003, 0051, 0052, 0055, 0058, AND 0068).

See at least, updating information on Members (to, a user Profile), for each member of the members..., SEE [0052].

In such instance, the locally stored profile may be synchronized periodically with the member profile stored in the database 215...

Regarding claim 1, as amended and argued, the prior art fails to teach, Dietz is deemed to render the difference obvious, wherein the platform of the first type is compatible with the first application that uses the first application user list and incompatible with the second application that uses the second application user list and the platform of the second type is compatible with the second application that uses the second application user list and 
Dietz et al., utilizing an API, handling games (such as chess), between different platforms, utilizing, a data type converter, such as API 202..., due to game defined by a module or application (game), being, being, incompatibility, the game modules, are, specific to the platform type.

Note, the platform of the first type is compatible with the first application that uses the first application (Data, w/List information), but, is incompatible with the second application, at a platform of a second type

Dietz additionally teaches, Lists in view of Game Instances and statistics at platforms.
SEE abstract. Game Instance (w/plural players)
Game Server manages game state and User Statistics 0004 SEE 0006, 0007, 0022, 0023 (Game Instance w/Users), 0026

[0026] For example, each game server API 202 converts one or more operational platform data types of the operational platform of the device to which it is provided to one or more server data types of the server when transmitting data from the device to the server 100. Likewise, each game server API converts one or more server data types of the server 100 to the one or more operational platform data types of the device to which it is provided when receiving data from the game server 100. The APIs 202 thus enable the server 100 to efficiently provide data formatted according to the server data type for the game instance 206 to each user device and to receive data formatted according to the server data type for the game instance 206 from each user device. Each API 202 can also support uninterrupted connection with the game server 100, and various error handling processes.

Note Game Instances (0037-0040, are List Information), w/State, statistics and with for each player, meet, as claimed being First and Second application user Lists (Game Instance), associated with, applications (being incompatible), at different platform types and utilizing data between.

The solution is to, convert the incompatible (list), information, between different platforms and applications, wherein the data, is the List of players, with, statistics), since incompatible between, to, a common format (0007, 0006, w/an API, in Fig. 3), game instance data.
SEE 0018-0035, Convert (0025, 0026 and 0044)



Regarding amended and argued (on 1/11/2021) of claims 1, 10, the combination as applied fails to address as amended.

As amended and argued, information of a new user is added to the basic user list when a first condition is satisfied, and the first condition is that a method for obtaining the information (event), relating to the new user is a method such that it can be assumed that the new user can be trusted, and 
the first condition includes at least one of: 
a condition relating to a communication method used when obtaining the information relating to the new user,
a condition relating to a position of the first information processing device and
a position of a device of a communication partner when obtaining the information relating to the new user, and 
a condition relating to another user list from which the information relating to the new user is obtained

Shaw is deemed to teach and render obvious as amended.

Note, Trust, is defined as: is a feeling that somebody or something, can be relied upon…

adding information of new users, based on conditions at least one condition, rendering obvious, as amended,
O	information, of a new user, is added (updated or added), to the basic user list when a first condition is satisfied, and the first condition is that a method for obtaining the information (see Feedback or other events), relating to the new user is a method such that it can be assumed that the new user can be trusted, and 
O	the first condition includes at least one of: 
a condition relating to a communication method used when obtaining the information relating to the new user
a condition relating to a position of the first information processing device and a position of a device of a communication partner when obtaining the information relating to the new user, and 
a condition relating to another user list from which the information relating to the new user is obtained
SEE 0009, where, an Affiliate lists (other lists), read as a Friends (list) or players lists (that have played), the system is adapted to allow gamer provided feedback to the other list, 
See 0005, since profiles are maintained by the service, includes changes to other lists by gamers about gamers.
Note the profile includes, the same feedback provided to the friends or affiliated lists, from gamers to gamers, under that condition, when, the other user lists profile are updated, the basic user list is updated upon that condition, profiling players registered to a basic user list (such as an all players list, w/profiles for each).
SEE supporting structures (Fig. 3, profile 162) at remote service 150.
Note the profiles include the Feedback provided by gamers to the friends or affiliated lists, update the basic list having profile of the user.

[0058] The profile summary includes information regarding number of games played, time played, tile, greeting, etc. The community feedback includes ratings on style, sportsmanship, language, cooperation, etc. The game achievements section includes recent titles, experience points (gamer Cred), time played, game-specific stats and achievements, etc. The activity section includes Gamer Cred earned, sessions played, total time played, active days on the service, etc. The social network includes friends, groups, positive/negative feedback count, etc.	
SEE FEEDBACK (Fig. 8), players provide feedback (Events), to at least a friends user lists and/or affiliates lists (adding to profiles of registered players), directed to Trust, on this relating to another user list from which the information relating to the new user is obtained (updates the service), based on updates to other user lists.
SEE “the service community, the service knows a gamer player's history”, all data is obtained from gamers and system tracking gamers profiles.
[0005] Second, in the service community, the service knows a gamer player's history, all of the games he's played, the amount of time he spends online, the size of his Friends list and all of the games that Friends have played or are playing, the Friends invites sent and received, the Messages sent and received, and all of the Feedback the gamer has given and received.

Note at 0054, Players (New), are added to a based on a condition (of Trust information being added), 
with respect, to another user list (friends or affiliates lists), from which the information relating to the new user is obtained (feedback), 
a condition (update, feedback), relating to another user list from which the information relating to the new user is obtained

SEE 0005, since maintained by the service community, the service knows a gamer player's history, including feedback to other lists (friends or affiliates, lists), updates the service 
SEE profile Data at remote serve 150 (162)
Note gamers generate feedback for other gamers, associated with Player Review (Fig. 8), providing feedback based on another list (gamers in game), asking IF you would like to play with LastLaugh (gamer) again?

Note “again”, referrers to, that a game has already been played (w/registered players), the gamers update the feedback (trust, by a Yes or a No), to add from the options directed to player LastLaugh, feedback from another gamer, in a Player Review (dialog box).

Note Fig. 5 (of bogroll, being a gamer ID), a Friends List, in Fig. 6, recent player List and Fig. 7, reputation and/or achievements and Fig. 8, feedback is added is to another list (of the player preview) vs. basic list. 
SEE feedback, based on, “would you, Play Again”, and feedback Y/N, the feedback as understood is also updates, the basic user list (the gamer profile), at the service based the condition, associated with another list (being updated), as claimed.

a preferred players list, to play again in the future.
[0054] Referring to FIG. 5 through FIG. 8, the Gamer Profile can be viewed in a number of ways and forms, and is typically displayed in the Gamercard 172. The Gamercard 172 is the visual representation of the Gamer Profile 166 that is available to games on the console 100 and, e.g., the web. The Gamercard 172 serves as a summary or snapshot of a player's Garner Profile 166. Gamers may use the Gamercard to set up a matchmaking list where gamers are added to a preferred players list to play again in the future.
 
	Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify, Vago AND Dietz, as applied and further in view of Shaw, as claimed, wherein, information of a new user is added to the basic user list when a first condition is satisfied, and the first condition is that a method for obtaining the information (event), relating to the new user is a method such that it can be assumed that the new user can be trusted, and the first condition includes at least one of: a condition relating to another user list from which the information relating to the new user is obtained, as taught by Shaw, wherein user update (add) feedback (Trust Data), based on friends or affiliated list, being a condition to, update the basic user list (w/profiles at the Service), based on users upon feedback of gamers to gamers, to a friends or affiliated lists, is the condition to update the basic user list at the service (server), with profiles of gamers, allowing access to and matchmaking (as well as searching), the service storage information obtained from players adding feedback to friends or affiliated lists, as taught by Shaw, thereby the service storage (w/profiles and gamers basic list w/gamers profiles), is synchronized to feedback made by players (trust data), associated with updates in Trust to other lists by gamers.

Regarding claims 2 and 11 (original), the combination as applied with Vago, is deemed to render obvious, as applied above, wherein the basic user list (such as: a Friends List), includes, a shared user list (See Clan or Clan Leader or other listing, see 0052), that is used commonly between the first information processing device and the second information processing device.

SEE For Gaming between Members (of a Clan) and/or Platforms (See Fig. 5, a shared List, directed to, "an Intra-Clan", of Intra-Clans, or shared user lists).
SEE Lists (Gaming Community List, to Friends/member, or Friends Lists)
A further description of friends and friend's lists is set forth in US 2009/0111576.

Also see Calendar (is a shared), listing Note, at 0002, community calendar (XBOX LIVE) and At Figs. 3-6, is a Clan Calendar, are associated with the Emails (0009-0012, 0064, 0065, 0066, 0067, 0068, 0074-)
SEE 0076, 0101 (see presence)

Regarding claims 3 and 12 (previous presented), the combination as applied with Vago, is deemed to render obvious, as applied above, further is deemed to teach as claimed, wherein: the basic user list includes, a first partial list that is used by the first information processing device and a second partial list (Note Fig. 5, To 

Note, changes, due to, "satisfaction of a condition", and Figs. 5-6, Hours (525), 520, Liked, Recommended 530, Selection 530, 535, 540, "to Send", also Fig. 6, User Input (620, 615). The above are all, reflective of content of the change to the other partial list (see Intra Clan Members of Fig. 5 and email communications), under a condition (Clan Member Input), or unconditionally (Logged Timer), (or events or logged actions). Note, a response, associated with Satisfaction SEE Fig. 13, 15A-G (Member Inputs). Also note, another or partial List, listing Leaders of the clans (list) and non-clan members.



The suggestion can be transmitted to one or more of the smart device and game console associated with the clan leader.
In another embodiment, the clan leader can view the clan calendar for a clan on the clan list and suggest a pairing to the other clan leader for the game date (a manual process, although emails between the clan leaders can be facilitated by the clan component 230). In still another embodiment, the clan component can search the game service for opposing clans that are on an opposing clan list for a first clan and who are logged into the game service. The clan component can then transmit to a game console a list of the opposing clans on the opposing clan list that are logged into the gams service. If game play for a video game is against an opposing clan, the game server can comprise computer readable instructions for transmitting game play data for the video game between a plurality of game consoles associated with members of a first clan and a plurality of game consoles associated with members of a second clan, wherein all the game consoles are logged into the game service.

Also consider, the Xbox, details, as cited in the ref...

Regarding claims 5 and 14 (PP), the combination as applied with Vago, is deemed to render obvious, as applied above, further teaches, wherein when the first information processing device obtains identification information of another user who is different from a user of the first information processing 
SEE above, the Friends Lists, as well as Clan Lists, are deemed, synched (updated), between users, through the server, SEE 0052

Regarding claim 8 (PP), the combination as applied with Vago, is deemed to render obvious, as applied above, further is deemed to teach as claimed, the server system changes the basic user list in response to a list change notification (SEE Fig. 5, all users, trigger updates to, their, statistics and feedback, content or reads on, Updating Profile Data), from the second information processing device, and the computer system sets, based on the basic user list, content of an application user list used in an application executed on the first information processing device.

SEE above and Fig. 5, a User List or a Basic User List includes (Friends {Basic} and Clans {w/associated Games}), application executed (515), on the user devices, which are identified by the server (see User Profile), also see 00600, Clan Data, 0072-


SEE above, includes Smart Devices and Game Platforms (see Fig. 9) and at least 0043, 0046

Regarding claims 28 (amended, directed to a processing system) and claims 31-33 (amended, directed to a server), are deemed analyzed and discussed with respect to the claims 1, 10 (system), above, and including adding users to lists, based on, responses (joining), or status.

Regarding claim 36 (PP), the combination as applied with Vago deemed to render obvious, as applied above, wherein, wherein the basic user list, the first application user list, and the second application user list are, friends lists of a same user
SEE Vago, wherein the friend lists are deemed of the basic user lists (registered), as well as application user lists (user vs. applications), played with friends lists.

s 7, 16, 18-24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Vago et al., Dietz et al. and Shaw, as applied above and further in view of (XBOX), or Ostergren et al. (US 20090111576).
Regarding claims 7 and 16, the combination as applied with Vago above, renders obvious, allowing or allows, for adding users to lists but, fails to particular mention, wherein when a change operation for adding information of, a new user, to the basic user list (Friends), is performed on the first information processing device, the first information processing device transmits, the list change notification. 
At, 0003, Vago (with respect to, XBOX), teaches to Add new user's based on, an Invite (to New Users) and user can Join (condition, to accept), therefore triggering, a change to a basic user list, by inviting upon joining of the new users, to generate the change operation, based on the message or Invitation and joining action of, new friends, for gaming.
Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, being deemed obvious, to modify Vago in view of teachings of based on Xbox, to, perform a change operation for adding information of a new user, to the basic user list (List 

Claim 18 (amended) is deemed analyzed and discussed with respect to the claims above which also recites, new user are adding, based on, a satisfied information (or a response, Yes).
Regarding claim 19 (original), the combination as applied with Vago renders obvious, as claimed, wherein the basic user list includes, a shared user list (See Clan or Clan Leader or Friends, @ 0052), that is used commonly between the first information processing device and the second information processing device, as claimed, based on (claim 2 above).

Regarding claim 20 (PP), the combination as applied with Vago, renders obvious, as claimed, wherein: the basic user list includes, a first partial list that is used by the first information processing device and a second partial list (Note 
SEE Fig. 6, and the computer system changes the first partial list in response to satisfaction of a condition on the first information processing device, changes the second partial list in response to satisfaction of a condition on the second information processing device, and when one of the first partial list and the second partial list is changed, reflects content of the change to the other partial list under, a condition or unconditionally, as claimed, based on (claim 3 above).

Regarding claims 21-24 (PP), the combination as applied with Vago, renders obvious, as claimed, based on the claims above.
Note above, first or second, platforms transmit ID information to the server (see Sync.), wherein the server does sync with associated devices (Friends and Clans and Calendars and applications).

The combination as applied prior art, renders obvious, wherein: the first information processing device, can be, a 
SEE above, includes Smart Devices and Game Platforms (see Fig. 9) and at least 0043, 0046
Claim 30 (amended), is deemed analyzed and discussed with respect to the combination, including to classify, when a condition for adding information, of a new user is satisfied and adding to a first (Join) or second lists (deny), based on accepting or denying, such as: a friend, request, a game join request.

Claims 30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Vago et al., Dietz et al. and Shaw et al., as applied above and further, in view of Heath (US 2013/0268357) .
Regarding claim 34 (amended), the combination above, fails to address, as claimed, according to claim 18, wherein the condition is a condition that a method for obtaining information relating to a new user is a method such that it can be assumed that the new user can be trusted, and the computer system adds the information of the new user to the basic user list, when the condition, is satisfied.
It is noted in accord with Vago, Clan leaders can designate alternative clan leader (0068). The examiner took 
Heath was later found to support the official notice taken, as an example is deemed to render obvious as claimed. 
SEE at least, 0090, 0098, Trust, Trusted, in view of, being, tabbed (additional information), either, by others or by connection ..., trust is based on, event occurrences and indicators. SEE 0089-
Therefore, Since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, being deemed obvious, to modify the combination with Vago, with the teachings of Heath, to utilize some form of (Information), obtained (from somewhere), associated with respect to, a New User (New Potential Friend/gamer to a Group), associated with some form of, "trust", as claimed, to, based on, the condition is a condition that a method for obtaining 
	In addition, see SHAW as applied to trust.

Claim 30 (2nd rejection), is deemed analyzed and discussed with respect to the combination, including to classify, when a condition for adding information (see Heath, as applied), of a new user is satisfied and adding to a first or second lists (Friends or Not), based on trust.

Note Vago should be carefully considered, also appears to teach, a condition includes at least one of a condition relating to a communication method used, a condition relating to a communication method used (or the Interface), when obtaining information relating to the new user, a condition relating to a position of the first information processing device and a position of a device of, a communication partner when obtaining information relating to the new user, and a 
SEE Vago, 0093, consideration of, a geographical location


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record Vincent F. Boccio whose telephone number is (571) 272-7373.

The examiner can normally be reached on between Monday-Thursday between (8:30 AM to 5:00 PM).

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Boris Gorney can be reached on (571) 270-5626.



Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system: "http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC)

866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2158